 

Exhibit 10.2

 

Execution Version

 

TENTH AMENDMENT TO SECOND AMENDED AND RESTATED

FIRST LIEN CREDIT AGREEMENT

 

This TENTH AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated as of March 3, 2015, is by and among Energy XXI Gulf Coast,
Inc., a Delaware corporation (the “Borrower”), EPL Oil & Gas, Inc., a Delaware
corporation (“EPL”), the lenders party to the Credit Agreement described below
(the “Lenders”), and The Royal Bank of Scotland plc, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), and the other
parties in the capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011, by
the Second Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 24, 2012, by the Third Amendment to Second Amended and Restated
First Lien Credit dated as of October 19, 2012, by the Fourth Amendment to
Amended and Restated First Lien Credit Agreement dated as of April 9, 2013, by
the Fifth Amendment to Second Amended and Restated First Lien Credit Agreement
dated as of May 1, 2013, by the Sixth Amendment to Second Amended and Restated
First Lien Credit Agreement dated as of September 27, 2013, by the Seventh
Amendment to Second Amended and Restated First Lien Credit Agreement dated as of
April 7, 2014, by the Eighth Amendment to Second Amended and Restated First Lien
Credit Agreement dated as of May 23, 2014 and by the Ninth Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of September 5, 2014
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Swing
Line Lender, the Issuers, and the Lenders amend the Credit Agreement in certain
respects as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.          Definitions. Capitalized terms used herein but not defined
herein shall have the meanings as given them in the Credit Agreement, unless the
context otherwise requires.

 

Section 2.          Amendments to Credit Agreement Effective Upon Execution of
this Amendment. The following provisions shall be effective upon execution of
this Amendment by the Borrower, EPL, the Administrative Agent, the Issuers, the
Swing Line Lender and the Required Lenders.

 

 

 

 

(a)          The Borrower will not request that The Royal Bank of Scotland plc
(“RBS”) issue and RBS will not issue or be obligated to issue any additional
Letters of Credit. In addition, (i) the Borrower will not request that RBS
amend, modify or extend any outstanding Letter of Credit and RBS will not be
obligated to amend, modify or extend any outstanding Letter of Credit and (ii)
the Borrower agrees to procure the cancellation and return on or before May 31,
2015 (or such later date as the Borrower and RBS may agree to in their sole
discretion) of any Letters of Credit issued by RBS that are outstanding on the
date of this Amendment.

 

(b)          Amendment of Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions to such Section in
appropriate alphabetical order:

 

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act of 2010 and any
related or similar laws, rules, regulations or guidelines, which in each case
are issued, administered or enforced by any Governmental Authority having
jurisdiction over any member of the Group, or to which any member of the Group
is subject.

 

“Anti-Money Laundering Laws” means all applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
governmental agency having jurisdiction over any member of the Group, or to
which any member of the Group is subject.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Cutoff Date” means the earlier of (i) the Section 3 Effective Date and (ii)
March 15, 2015.

 

“FCPA” means The United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95-213, §§101-104), as amended.

 

“Government Official” means (a) any officer or employee of, or any Person acting
in an official capacity for or on behalf of, any Governmental Authority, any
public international organization or any political party or (b) any candidate
for public office.

 

“Grand Isle Gathering System” means Energy XXI Pipeline LLC’s and Energy XXI
Pipeline II LLC’s Grand Isle flow line networks and process facilities,
including all pumps, pipelines, gathering systems, headers, separators, tanks,
regulators, compressors, pumps, valves and associated equipment.

 

“Group” means the Obligors and their respective Subsidiaries.

 

 -2--EXXI Tenth Amendment-

 

 

“Intercreditor Agreement” means an Intercreditor Agreement substantially in the
form of Exhibit A to the Tenth Amendment (with appropriate insertions), with
such amendments, supplements, changes or other modifications from time to time
as the Administrative Agent and the Required Lenders may approve, among The
Royal Bank of Scotland plc, as Priority Lien Agent (as defined therein), the
Second Lien Collateral Trustee (as defined therein) and such other Persons as
may from time to time become party thereto in accordance with the terms thereof.

 

“Intermediate Holdco Security Agreement” means the Security Agreement executed
and delivered by an Authorized Officer of Intermediate Holdco in form and
substance satisfactory to the Administrative Agent pursuant to which
Intermediate Holdco acknowledges that it has received a distribution of the
Grand Isle Gathering System subject to the existing Liens in favor of the
Administrative Agent and pursuant to which it grants a security interest to the
Administrative Agent in the Grand Isle Gathering System and its related
contracts, agreements, tariffs and insurance and all proceeds of the foregoing
to secure its obligations under the Intermediate Holdco Guaranty.

 

“Permitted Second Lien Debt” means Second Lien Debt (including, but without
duplication, Contingent Liabilities of the Subsidiary Guarantors in respect
thereof) to the extent that (i) such Second Lien Debt is subject to, and the
holders thereof are bound by, the terms and conditions of the Intercreditor
Agreement, (ii) such Second Lien Debt is, taken as a whole, (A) on terms and
conditions that are reasonable under then-existing market conditions for second
lien indebtedness and (B) the Second Lien Debt Documents evidencing such Second
Lien Debt do not contain covenants, defaults or events of default that are more
restrictive than the covenants, defaults and events of default contained in the
Loan Documents, (iii) such Indebtedness does not have a maturity date that is
prior to the date that is six (6) months after the Stated Maturity Date, (iv)
after giving effect to the incurrence of such Indebtedness no Default or Event
of Default shall have occurred and be continuing and (v) after giving effect to
the incurrence of such Indebtedness, the Borrower and EPL are in pro forma
compliance with Section 7.2.4, and the Refinancing of all or any applicable
portion of such Indebtedness as permitted hereunder (including amounts relating
to fees and premiums incurred in connection with such Refinancing).

 

“Permitted Secured Debt Documents” means one or more indentures, note purchase
agreements, credit agreements or similar financing documents governing the
issuance of Permitted Second Lien Debt and Permitted Third Lien Debt.

 

“Permitted Third Lien Debt” means Third Lien Debt (including, but without
duplication, Contingent Liabilities of the Subsidiary Guarantors in respect
thereof) to the extent that (i) such Third Lien Debt is subject to, and the
holders thereof are bound by, the terms and conditions of the Intercreditor
Agreement, (ii) such Third Lien Debt is, taken as a whole, (A) on terms and
conditions that are reasonable under then-existing market conditions for junior
lien indebtedness and (B) the Third Lien Debt Documents evidencing such Third
Lien Debt do not contain covenants, defaults or events of default that are more
restrictive than the covenants, defaults, and events of default contained in the
Loan Documents, (iii) such Indebtedness does not have a maturity date that is
prior to the date that is six (6) months after the Stated Maturity Date, (iv)
after giving effect to the incurrence of such Indebtedness no Default or Event
of Default shall have occurred and be continuing and (v) after giving effect to
the incurrence of such Indebtedness, the Borrower and EPL are in pro forma
compliance with Section 7.2.4, and the Refinancing of all or any applicable
portion of such Indebtedness as permitted hereunder (including amounts relating
to fees and premiums incurred in connection with such Refinancing).

 

 -3--EXXI Tenth Amendment-

 

 

“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Restricted Party” means a Person that is: (i) listed on, or owned or controlled
by a Person listed on, or acting on behalf of a Person listed on, any Sanctions
List; (ii) located in, incorporated under the laws of, or owned or (directly or
indirectly) controlled by, or acting on behalf of, a Person located in or
organized under the laws of a country or territory that is the target of
country-wide or territory-wide Sanctions; or (iii) otherwise a target of
Sanctions (“target of Sanctions” signifying a Person with whom a US Person or
other national of a Sanctions Authority would be prohibited or restricted by law
from engaging in trade, business or other activities).

 

“Sanctions means the economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union or any member
state thereof; (iv) the United Kingdom; (v) the respective governmental
institutions and agencies of any of the foregoing, including, without
limitation, OFAC, the United States Department of State, and Her Majesty's
Treasury (“HMT”); or (vi) any jurisdiction in which any member of the Group
operates (together, the “Sanctions Authorities”).

 

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, the Consolidated List of Financial Sanctions Targets
and the Investment Ban List maintained by HMT, or any similar list maintained
by, or public announcement of Sanctions designation made by, any of the
Sanctions Authorities.

 

“Second Lien Debt” means the Indebtedness under a Second Lien Notes Indenture,
Second Lien Notes and the other Second Lien Debt Documents, and any Refinancing
of such Indebtedness to the extent permitted in accordance with the terms
hereof.

 

“Second Lien Debt Documents” means any Second Lien Notes Indenture, the Second
Lien Notes and the other agreements, certificates, documents and instruments
delivered in connection with any of the foregoing, and such corresponding
agreements, certificates, documents and instruments for any Refinancing of the
Second Lien Debt.

 

 -4--EXXI Tenth Amendment-

 

 

“Second Lien Notes” means the Borrower’s senior secured notes due no earlier
than six (6) months after the Stated Maturity Date and shall have the meaning
given the term “Notes” as defined in the relevant Second Lien Notes Indenture;
for the avoidance of doubt, the “Second Lien Notes” shall include any Notes (as
defined in the relevant Second Lien Notes Indenture) issued under the Second
Lien Notes Indenture in capitalization of Borrower’s interest payment
obligations on then outstanding Second Lien Notes.

 

“Second Lien Notes Indenture” means an Indenture pursuant to which the Second
Lien Notes are issued, as amended, supplemented, amended and restated,
Refinanced or otherwise modified from time to time in accordance with
Section 7.2.11.

 

“Section 3 Effective Date” means the date when the conditions set forth in
Section 4 of the Tenth Amendment have been satisfied.

 

“Specified Loan Party” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 7.1.17).

 

“Swap Obligations” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tenth Amendment” means the Tenth Amendment to Second Amended and Restated First
Lien Credit Agreement dated as of March 3, 2015 among the Borrower, EPL, the
Lenders, the Administrative Agent and the other Persons party thereto.

 

“Third Lien Debt” means the Indebtedness under a Third Lien Notes Indenture,
Third Lien Notes and the other Third Lien Debt Documents, and any Refinancing of
such Indebtedness to the extent permitted in accordance with the terms hereof.

 

“Third Lien Debt Documents” means any Third Lien Notes Indenture, the Third Lien
Notes and the other agreements, certificates, documents and instruments
delivered in connection with any of the foregoing, and such corresponding
agreements, certificates, documents and instruments for any Refinancing of the
Third Lien Debt.

 

“Third Lien Notes” means the Borrower’s senior secured notes due no earlier than
six (6) months after the Stated Maturity Date and shall have the meaning given
the term “Notes” as defined in the relevant Third Lien Notes Indenture; for the
avoidance of doubt, the “Third Lien Notes” shall include any Notes (as defined
in the relevant Third Lien Notes Indenture) issued under the Third Lien Notes
Indenture in capitalization of Borrower’s interest payment obligations on then
outstanding Third Lien Notes.

 

 -5--EXXI Tenth Amendment-

 

 

“Third Lien Notes Indenture” means an Indenture pursuant to which the Third Lien
Notes are issued, as amended, supplemented, amended and restated, Refinanced or
otherwise modified from time to time in accordance with Section 7.2.11.

 

(c)          Amendment of Section 1.1. Section 1.1 of this Credit Agreement is
amended by deleting the definitions of “Excluded Swap Obligations”, “Loan
Documents”, “Permitted Unsecured Indebtedness”, “Swing Line Loan Commitment
Amount” and “Total Debt” and replacing them in their entirety with the
following:

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission or any successor entity (or the application or official
interpretation of any rule, regulation or order thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 7.1.17 and any other “keepwell, support, or other agreement”
for the benefit of such Guarantor and any and all Guarantees of such Guarantor’s
Swap Obligations by other Guarantors) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Joinder
Agreement, the Letters of Credit, each Hedging Agreement between the Borrower or
EPL (or any of their Subsidiaries) and any Approved Counterparty that is or was
a Lender or an Affiliate thereof at the time such Approved Counterparty entered
into such Hedging Agreement or in effect between such Lender or Affiliate of
such Lender on the Eighth Amendment Effective Date, as applicable, the Fee
Letter, each Security Document, each Guaranty, each Borrowing Request, each
Issuance Request, the Intercreditor Agreement and the EXXI Intercreditor
Agreement and each other agreement, certificate, document or instrument
delivered in connection with any Loan Document, whether or not specifically
mentioned herein or therein.

 

“Permitted Unsecured Indebtedness” means unsecured Indebtedness for borrowed
money (including, but without duplication, Contingent Liabilities of the
Subsidiary Guarantors in respect thereof) incurred on or before the Cutoff Date
so long as (i) such Indebtedness remains at all times unsecured Indebtedness,
(ii) such Indebtedness does not have a maturity date that is prior to the date
that is six (6) months after the Stated Maturity Date, (iii) after giving effect
to the incurrence of such Indebtedness no Default or Event of Default shall have
occurred and be continuing, and (iv) after giving effect to the incurrence of
such Indebtedness the Borrower is in pro forma compliance with Section 7.2.4,
and the Refinancing of all or any applicable portion of such Indebtedness
(including amounts relating to fees and premiums incurred in connection with
such Refinancing).

 

 -6--EXXI Tenth Amendment-

 

 

“Swing Line Loan Commitment Amount” means $15,000,000; provided, however, that
if the Swing Line Lender gives notice of a Mandatory Borrowing pursuant to
Section 2.3.2, then the Swing Line Loan Commitment Amount shall automatically
and without further action reduce to zero upon the giving of such notice.

 

“Total Debt” means, on any date and without duplication, the outstanding
principal amount of all Indebtedness of the Borrower and its Subsidiaries of the
type referred to in clause (a) (which, in the case of the Loans, the Senior
Unsecured Debt, the Permitted Unsecured Indebtedness, Permitted Second Lien Debt
and Permitted Third Lien Debt, shall be deemed to equal the actual daily amount
of the Loans, the Senior Unsecured Debt, the Permitted Unsecured Indebtedness,
the Permitted Second Lien Debt and the Permitted Third Lien Debt, as the case
may be, outstanding for such date), clause (b) (which, in the case of Letter of
Credit Outstandings shall be deemed to equal the actual daily amount of Letter
of Credit Outstandings for such date less the amount of any cash collateral in
respect thereof, if any, held in an account maintained with (or on behalf of)
the Administrative Agent, RBS, WFBNA, UBS and/or any other Issuer hereunder (as
the case may be)), clause (c), clause (f) (but excluding any current non-cash
asset or liability (including in respect of Hedging Agreements) described in or
calculated pursuant to the requirements of ASC 410 and 815, in each case as
amended (provided that, for the avoidance of doubt, the calculation of Total
Debt shall include any current assets or liabilities in respect of the
termination of any Hedging Agreement), and clause (g), in each case of the
definition of “Indebtedness” (exclusive of intercompany Indebtedness between the
Borrower and its Subsidiaries, but including the Indebtedness in respect of
principal hereunder and under the Senior Unsecured Debt, the Permitted Unsecured
Indebtedness, the Permitted Second Lien Debt and the Permitted Third Lien Debt,
as the case may be) and any Contingent Liability in respect of any of the
foregoing.

 

(d)          Amendment of Section 2.2(a). Section 2.2(a) of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

 -7--EXXI Tenth Amendment-

 

 

“(a)          Unless previously terminated, the Aggregate Commitment and the
Swing Line Loan Commitment shall terminate on the Loan Commitment Termination
Date and on such date the Aggregate Commitment shall be zero, the Swing Line
Loan Commitment Amount shall be zero and the Letter of Credit Commitment shall
terminate on the Letter of Credit Commitment Termination Date and on such date
the Letter of Credit Commitment Amount shall be zero. The Borrower may, from
time to time on any Business Day occurring after the Effective Date, voluntarily
reduce the amount of any Commitment (provided that no reduction of the (i)
Aggregate EPL Commitment or (ii) the Swing Line Loan Commitment Amount shall be
made pursuant to this Section 2.2(a)) on the Business Day so specified by the
Borrower; provided that, (a) all such reductions shall require at least one
Business Day’s prior notice to the Administrative Agent and be permanent,
(b) any reduction of any Commitment Amount shall be in a minimum amount of
$1,000,000 and in an integral multiple of $1,000,000 unless such reduction is in
the full amount of the remaining available Commitment Amount, and (c) the
Borrower shall not terminate or reduce (i) the Aggregate Commitment if, after
giving effect thereto and to any concurrent prepayments hereunder, the aggregate
Credit Exposures of all Revolving Lenders would exceed (1) prior to
Disqualifying Condition Termination, the Aggregate Available Commitment and
(2) after Disqualifying Condition Termination, the Aggregate Commitment or
(ii) the Letter of Credit Commitment if, after giving effect thereto, the
aggregate amount of all Letter of Credit Outstandings would exceed the Letter of
Credit Commitment. Any optional or mandatory reduction of the Aggregate
Commitment pursuant to the terms of this Agreement that (x) prior to
Disqualifying Condition Termination, reduces the Aggregate Available Commitment
below the Letter of Credit Commitment Amount or (y) after Disqualifying
Condition Termination reduces the Aggregate Commitment below the Letter of
Credit Commitment Amount, shall result in an automatic and corresponding
reduction of the Letter of Credit Commitment Amount (as directed by the Borrower
in a notice to the Administrative Agent delivered together with the notice of
such voluntary reduction in the Aggregate Commitment) to an aggregate amount not
in excess of the Aggregate Available Commitment or the Aggregate Commitment, as
so reduced (as the case may be).”

 

(e)          Amendment of Section 2.8.2. Section 2.8.2 of the Credit Agreement
is hereby amended by deleting the date “September 30” and replacing it with the
date “September 1.”

 

(f)          Amendment of Section 2.8.3. Section 2.8.3 of the Credit Agreement
is hereby amended by deleting the date “March 31” and replacing it with the date
“March 1.”

 

(g)          Amendment of Section 2.8.9. Section 2.8.9 of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

“Section 2.8.9 (Reserved.)”

 

(h)          Amendment of Section 2.9. Section 2.9 of the Credit Agreement is
hereby amended by replacing the entirety of the first clause (ii) of such
Section 2.9 with “(reserved)”.

 

(i)           Amendment of Section 5.2.1. Section 5.2.1 of the Credit Agreement
is hereby amended by (i) deleting the word “and” at the end of clause (c), (ii)
adding the phrase “the Permitted Secured Debt Documents,” between “under” and
“the” in clause (d), (iii) deleting the “.” at the end of clause (d) and
replacing it with “; and”, and (iv) adding the following Section 5.2.1(e) to the
end of such Section 5.2.1:

 

“(e)          until the earlier of (i) the Section 3 Effective Date and (ii)
April 2, 2015, as of the date of any Credit Extension and after giving effect to
the use of proceeds thereof, the Borrower on a consolidated basis will have cash
and Cash Equivalent Investments in an amount of not more than $150,000,000.”

 

 -8--EXXI Tenth Amendment-

 

 

(j)          Amendment of Section 6.21. Section 6.21 of the Credit Agreement is
hereby amended and restated in its entirety to the following:

 

“Section 6.21         Restrictions on Liens. Other than as provided under the
Senior Unsecured Debt Documents, the Permitted Unsecured Debt Documents and the
Permitted Secured Debt Documents, neither the Borrower nor any of its
Subsidiaries is a party to any material agreement or arrangement or subject to
any order, judgment, writ or decree, that either restricts or purports to
restrict its ability to grant Liens to the Administrative Agent and the Lenders
on or in respect of their Properties to secure the Obligations and the Loan
Documents.”

 

(k)          Amendment of Article 6. Article 6 of the Credit Agreement is hereby
amended by adding Section 6.27, Section 6.28 and Section 6.29 to the end of such
Article:

 

“Section 6.27 Anti-Corruption Laws. None of the members of the Group or any
director, officer, employee, or agent associated with or acting on behalf of a
member of the Group (i) has used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) offered, paid, given, promised to pay, authorized the
payment of, or taken any action in furtherance of the payment of anything of
value directly or indirectly to a Government Official or any other person to
improperly influence the recipient’s action or otherwise to obtain or retain
business or to secure an improper business advantage; or (iii) violated or is in
violation of any provision of any Anti-Corruption Laws.

 

Section 6.28 Anti-Money Laws. The operations of each member of the Group are and
have been conducted at all times in compliance with all Anti-Money Laundering
Laws and no action, suit or proceeding by or before any Governmental Authority
or any arbitrator involving a member of the Group with respect to Anti-Money
Laundering Laws is pending and, to the knowledge of each member of the Group, no
such actions, suits or proceedings are threatened.

 

Section 6.29 Restricted Parties. No member of the Group, nor any of their
respective joint ventures, directors, officers or employees nor, to the
knowledge of the Obligors, any Persons acting on any of their behalf (i) is a
Restricted Party or (ii) has received notice of or is aware of any claim,
action, suit, proceeding or investigation against it with respect to Sanctions
by any Sanctions Authority.”

 

(l)            Amendment of Section 7.1.1(a). Section 7.1.1(a) of the Credit
Agreement is hereby amended by replacing each instance of the word
“consolidated” with the word “consolidating.”

 

(m)          Amendment of Section 7.1.1(b). Section 7.1.1(b) of the Credit
Agreement is hereby amended by replacing each instance of the word
“consolidated” with the word “consolidating.”

 

 -9--EXXI Tenth Amendment-

 

 

(n)          Amendment of Section 7.1.1(u). Section 7.1.1(u) of the Credit
Agreement is hereby amended by deleting the phrase “prior to June 30, 2015” and
by replacing the phrase “ending June 30, 2015” with the phrase “ending March 31,
2015.”

 

(o)          Amendment of Section 7.1.1(v). Section 7.1.1(v) of the Credit
Agreement is hereby amended by deleting the phrase “prior to December 31, 2015.”

 

(p)          Amendment of Section 7.1.12. The first sentence of Section 7.1.12
of the Credit Agreement is hereby amended by (i) deleting the word “The” at the
outset thereof and inserting the following words: “Except to the extent the
Borrower has complied in all respects with the requirements provided in Section
7.2.10(f) hereof in respect of any cancellation, termination, modification,
offset or unwinding of any hedging position of any Obligor, the” and (ii)
deleting the phrase “if the effect of such action (when taken together with any
other Hedging Agreements executed contemporaneously with the taking of such
action) would have the effect of canceling its positions under such Hedging
Agreements.”

 

(q)          Amendment of Article 7. Article 7 of the Credit Agreement is hereby
amended by adding Section 7.1.17 and Section 7.1.18 to such Article in
appropriate numerical order:

 

“Section 7.1.17 Keepwell. Subject in all respects to Section 1.6 of this
Agreement, each Obligor that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of the security interest under the Loan Documents, in each
case, by any Specified Loan Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to such Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 7.1.17 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 7.1.17 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section 7.1.17 to constitute, and this Section 7.1.17 shall be
deemed to constitute a “keepwell, support, or other agreement” for the benefit
of each Specified Loan Party for all purposes of the Commodity Exchange Act.

 

Section 7.1.18 Anti-Money Laundering Laws. Each Obligor shall and shall cause
each other member of the Group to, conduct its operations at all times in
compliance with all Anti-Money Laundering Laws.”

 

(r)           Amendment of Section 7.2.2(g). Section 7.2.2(g) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

 -10--EXXI Tenth Amendment-

 

 

“(g)          (i) Permitted Second Lien Debt incurred on or before the Cutoff
Date and any Refinancing of all or any portion of such Indebtedness (including
amounts relating to fees and premiums incurred in connection with such
Refinancing), (ii) Permitted Third Lien Debt incurred on or before the Cutoff
Date and any Refinancing of all or any portion of such Indebtedness (including
amounts relating to fees and premiums incurred in connection with such
Refinancing), (iii) Permitted Second Lien Debt incurred after the Cutoff Date
the net proceeds of which are used to Refinance Indebtedness described in
Sections 7.2.2(b) or 7.2.2(j) and any Refinancing of all or any portion of such
Indebtedness (including amounts relating to fees and premiums incurred in
connection with such Refinancing) and (iv) Permitted Third Lien Debt incurred
after the Cutoff Date the net proceeds of which are used to Refinance
Indebtedness described in Sections 7.2.2(b) or 7.2.2(j) and any Refinancing of
all or any portion of such Indebtedness (including amounts relating to fees and
premiums incurred in connection with such Refinancing); provided, that it shall
not be a violation of the requirements of clauses (iii) and (iv) above if any
such Permitted Second Lien Debt and/or Permitted Third Lien Debt is incurred for
the express purpose of Refinancing Indebtedness as permitted by such clauses,
but the proceeds therefrom are applied for such purpose promptly (and not
contemporaneously with) such incurrence;”

 

(s)           Amendment of Section 7.2.2(j). Section 7.2.2(j) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(j)          Permitted Unsecured Indebtedness and any Refinancing of such
Indebtedness; and”

 

(t)           Amendment of Section 7.2.2. Section 7.2.2 of the Credit Agreement
is hereby amended by amending and restating the proviso at the end of such
Section 7.2.2 in its entirety to the following:

 

“provided, that no Indebtedness otherwise permitted by clauses (b), (c), (e),
(g), (j) or (k) shall be incurred, assumed, created, Refinanced or otherwise
incurred if a Default, a Borrowing Base Deficiency or an EPL Borrowing Base
Deficiency has occurred and is then continuing or would result therefrom and
provided, further, that no Refinancing of any Indebtedness otherwise permitted
by clauses (b), (c), (g) or (j) shall be permitted unless after giving effect to
such Refinancing, the sum of (x) an amount equal to the difference of (A) the
lesser of the Aggregate Available Commitment and the Available Borrower
Borrowing Base less (B) the aggregate of all Credit Exposure of the Lenders plus
(y) the aggregate amount of all unencumbered (other than an encumbrance granted
under the Loan Documents and any of the Permitted Secured Debt Documents) cash
and Cash Equivalent Investments of the Borrower and its Subsidiaries (other
than, prior to Disqualifying Condition Termination, the EPL Obligors) shall
equal or exceed $250,000,000.”

 

(u)          Amendment of Section 7.2.5(m). Section 7.2.5(m) of the Credit
Agreement is hereby amended and restated in its entirety with the following:

 

 -11--EXXI Tenth Amendment-

 

 

“(m)          Investments made prior to January 1, 2015 by way of loans or
advances to the Parent or Subsidiaries of the Parent, in lieu of Restricted
Payments otherwise permitted by Section 7.2.6(d) at the time such Investments
were made;”

 

(v)            Amendment of Section 7.2.6(d). Section 7.2.6(d) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(d)          Restricted Payments in the form of a dividend to Intermediate
Holdco of the Grand Isle Gathering System on the conditions that (i)
Intermediate Holdco receive such distribution of such Grand Isle Gathering
System expressly subject to the existing Liens in favor of the Administrative
Agent, (ii) that it also grant a security interest on the Grand Isle Gathering
System to the Administrative Agent to secure its Guaranty and (iii) upon
consummation by Intermediate Holdco of a sale, a transfer, a lease, a sale
leaseback, a financing or any other similar transaction by Intermediate Holdco
involving the Grand Isle Gathering System, the net proceeds of such transaction
will be paid or contributed to the Borrower by Intermediate Holdco promptly (and
in any event no later than five (5) Business Days following receipt by
Intermediate Holdco of such payment) and in upon receipt of such payment by
Intermediate Holdco, the Administrative Agent shall, and is hereby authorized
to, execute and deliver at the Borrower’s expense releases of any Liens in favor
of it and any of the Secured Parties on such Grand Isle Gathering System
pursuant to instruments and documents in form reasonably satisfactory to the
Administrative Agent; and”

 

(w)          Amendment of Section 7.2.10(f). Clause (iii) of Section 7.2.10(f)
of the Credit Agreement is hereby amended and restated in its entirety to the
following:

 

 -12--EXXI Tenth Amendment-

 

 

“(iii) upon (x) a sale or other Disposition of Oil and Gas Property or any such
Subsidiary owning Oil and Gas Properties that involves Oil and Gas Properties
included in the most recently delivered Reserve Report or (y) an assignment,
termination, modification, offset or unwinding of any hedging position of any
Obligor (in each case for the foregoing (x) and (y), a “Subject Disposition”),
if (A) the Borrowing Base value attributed by the Administrative Agent to the
Oil and Gas Properties subject to such Subject Disposition, together with the
Borrowing Base value attributed by the Administrative Agent for all other sales
and Dispositions of Oil and Gas Properties or any such Subsidiary owning Oil and
Gas Properties that are included in the most recently delivered Reserve Report
and (B) the Borrowing Base value attributed by the Administrative Agent with
respect to such assigned, terminated, modified, offset or unwound hedging
positions, together with any other assigned, terminated, modified, offset or
unwound hedging positions, as applicable, during any period between two
successive determinations or redeterminations of the Borrowing Base or, in the
case of a Disposition of EPL Collateral prior to Disqualifying Condition
Termination, the EPL Borrowing Base, as applicable, exceeds $5,000,000
individually or in the aggregate for all such Subject Dispositions, then (I)
Required Lender consent shall be required prior to making such Subject
Disposition and (II) if such consent is granted, the Borrowing Base and the EPL
Borrowing Base, if applicable, shall be reduced, effective immediately (except
as provided in the next following proviso) upon such Subject Disposition, by an
amount equal to the amount, if any, recommended by the Administrative Agent in
good faith on the basis of the value attributed to the assets and properties
that are part of such Subject Dispositions and as agreed by the Required Lenders
in connection with such consent; provided, however that (i) Required Lender
consent as required in clause (I) of this Section 7.2.10(f)(iii) shall be deemed
to have been granted if (a) such Subject Disposition is for cash, (b) until such
time as the next (following such Subject Disposition) redetermination of the
Borrowing Base or, in the case of a Disposition of EPL Collateral prior to
Disqualifying Condition Termination, the EPL Borrowing Base, as applicable, in
accordance with the terms of Section 2.8 hereof, the net cash proceeds of such
Subject Disposition are held in a Deposit Account subject to a Control Agreement
in favor of the Administrative Agent (such Control Agreement shall (i) grant the
Administrative Agent exclusive control and authority to approve any transfers of
such net cash proceeds, (ii) provide that the Administrative Agent shall not (x)
relinquish such exclusive control and authority or (y) consent to a transfer of
such net cash proceeds (other than to repay a Borrowing Base Deficiency or EPL
Borrowing Base Deficiency, as applicable, and release the remainder of such net
cash proceeds as provided in clause (c) below) without the consent of the
Required Lenders), (c) upon such next redetermination of the Borrowing Base or,
in the case of a Disposition of EPL Collateral prior to Disqualifying Condition
Termination, the EPL Borrowing Base, as applicable, in accordance with Section
2.8 hereof, any such net cash proceeds will be used to make an immediate payment
toward any Borrowing Base Deficiency, or, in the case of a Disposition of EPL
Collateral prior to Disqualifying Condition Termination, any EPL Borrowing Base
Deficiency, as applicable, and following such payment in full of any such
Borrowing Base Deficiency or EPL Borrowing Base Deficiency, as applicable, and
so long as no Default shall have occurred and be continuing, any remainder of
such net cash proceeds after payment in full of such Borrowing Base Deficiency
or EPL Borrowing Base Deficiency, as applicable, shall be released and paid to
the Borrower or as a court of competent jurisdiction may direct and (d) all of
the assets sold or Disposed of in such Subject Disposition are included on the
scheduled assets more fully described on Schedule I attached to the Tenth
Amendment and (ii) if the conditions in the foregoing clause (i) are satisfied,
then notwithstanding the foregoing clause (II), the Borrowing Base and the EPL
Borrowing Base, as applicable, shall not be reduced effective immediately by the
amount provided in such clause (II), however such Subject Dispositions shall be
taken into account in the next redetermination of the Borrowing Base and the EPL
Borrowing Base, as applicable; and”

 

(x)          Amendment of Section 7.2.11(c). Section 7.2.11(c) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(c)         any of the Senior Unsecured Debt Documents, the Permitted Unsecured
Debt Documents, the Second Lien Documents or the Third Lien Documents.”

 

(y)          Amendment of Section 7.2.15. Section 7.2.15 of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

“Section 7.2.15 No Prepayment of 2010 Notes, 2011 Notes, 2013 Notes, 2014 Notes,
Second Lien Notes or Third Lien Notes. Unless (including after giving effect to
such payment or prepayment) the Borrower and its Subsidiaries are in compliance
with the Prepayment Conditions, the Borrower will not, and will not permit any
of its Subsidiaries to, prior to the date that is one hundred eighty (180) days
after the Stated Maturity Date:

 

 -13--EXXI Tenth Amendment-

 

 

(a)          make any payment or prepayment of principal of, or premium or
interest on, the 2010 Debt, the 2011 Debt, the 2013 Debt, the 2014 Debt, the
Second Lien Debt or the Third Lien Debt other than: (i) with respect to
interest, (A) on the stated, scheduled dates for payment of interest set forth
in the applicable Senior Unsecured Debt Documents, Second Lien Debt Documents or
Third Lien Debt Documents, as the case may be, or (B) upon any Refinancing of
the 2010 Debt, the 2011 Debt, the 2013 Debt, the 2014 Debt, the Second Lien Debt
or the Third Lien Debt, respectively, permitted in accordance with the terms of
this Agreement, or (ii) with respect to principal, (A) on the date of the stated
maturity indicated in the 2010 Debt Documents, the 2011 Debt Documents, the 2013
Debt Documents, the 2014 Debt Documents, the Second Lien Debt Documents or the
Third Lien Debt Documents with respect to the payment of principal on the 2010
Debt, the 2011 Debt, the 2013 Debt, the 2014 Debt, the Second Lien Debt or the
Third Lien Debt, respectively, (B) on each scheduled date for payment of
principal or as required in connection with a mandatory prepayment, redemption
or defeasance of the 2010 Debt, the 2011 Debt, the 2013 Debt, the 2014 Debt, the
Second Lien Debt or the Third Lien Debt under the respective Senior Unsecured
Debt Documents, Second Lien Debt Documents or Third Lien Debt Documents, as the
case may be, so long as on the date of such payment (1) no Default, Event of
Default, Borrowing Base Deficiency or EPL Borrowing Base Deficiency has occurred
and is continuing or would result therefrom and (2) the Borrower has paid any
Obligations required to be paid hereunder pursuant to the terms of this
Agreement, or (C) upon any Refinancing of the 2010 Debt, the 2011 Debt, the 2013
Debt, the 2014 Debt, the Second Lien Debt or the Third Lien Debt permitted in
accordance with the terms of this Agreement, provided, that notwithstanding the
foregoing, no payments shall be made on the Second Lien Debt or the Third Lien
Debt except to the extent permitted by the Intercreditor Agreement;

 

(b)          redeem, retire, purchase, defease or otherwise acquire either the
2010 Debt, the 2011 Debt, the 2013 Debt, the 2014 Debt, the Second Lien Debt or
the Third Lien Debt (except as set forth in clause (a)); or

 

(c)          make any deposit (including the payment of amounts into a sinking
fund or other similar fund) for any of the foregoing purposes other than, in
each case, in connection with a Refinancing of the 2010 Debt, the 2011 Debt, the
2013 Debt, the 2014 Debt, the Second Lien Debt or the Third Lien Debt (to the
extent of such Indebtedness being Refinanced) permitted in accordance with the
terms of this Agreement and, if applicable, the Intercreditor Agreement.”

 

(z)          Amendment of Article 7. Article 7 of the Credit Agreement is hereby
amended by adding Section 7.2.24 and Section 7.2.25 to such Article in
appropriate numerical order:

 

 -14--EXXI Tenth Amendment-

 

 

“Section 7.2.24 Anti-Corruption Laws. None of the members of the Group nor any
director, officer, employee, or agent associated with or acting on behalf of any
of the foregoing shall (i) use any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) offer, pay, give, promise to pay, authorize the payment
of, or take any action in furtherance of the payment of anything of value
directly or indirectly to a Government Official or any other person to
improperly influence the recipient’s action or otherwise to obtain or retain
business or to secure an improper business advantage or (iii), by act or
omission, violate any Anti-Corruption Laws.

 

Section 7.2.25 Restricted Payments. The Obligors shall not, and shall not permit
or authorize any other Person to, directly or indirectly, use, lend, make
payments of, contribute or otherwise make available, all or any part of the
proceeds of any Loan or other transaction(s) contemplated by this Agreement to
fund any trade, business or other activities: (i) involving or for the benefit
of any Restricted Party, or (ii) in any other manner that would reasonably be
expected to result in any member of the Group or any Lender being in breach of
any Sanctions (if and to the extent applicable to either of them) or becoming a
Restricted Party.”

 

(aa)         Amendment of Section 8.1.1(b). Section 8.1.1(b) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(b)          (i) any interest, any fee described in Article 3 or any other
monetary Obligation and such default shall continue unremedied for a period of
three (3) Business Days after such amount was due or (ii) the payment referred
to in Section 7.2.6(d)(iii).”

 

(bb)         Amendment of Section 8.1.3. Section 8.1.3 of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

“Section 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.18 or Section 7.2,
or any Guarantor shall default under any payment or guarantee obligation under a
Guaranty, or the Borrower and, prior to Disqualifying Condition Termination, EPL
shall fail to preserve and maintain its or their respective legal existence.”

 

(cc)         Amendment of Section 9.1. Section 9.1 of the Credit Agreement is
hereby amended by deleting the last two sentences of such Section 9.1 and
replacing them in their entirety with the following:

 

 -15--EXXI Tenth Amendment-

 

 

“The Administrative Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. If any indemnity in favor of
the Administrative Agent shall be or become, in the Administrative Agent’s
determination, inadequate, the Administrative Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given. The Administrative Agent
shall in all cases be fully protected in acting, or refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Secured Parties; provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable requirements of law.”

 

(dd)         Amendment of Section 9.6. Section 9.6 of the Credit Agreement is
hereby amended by deleting the phrase “Bracewell & Giuliani LLP” and replacing
it with the phrase “Willkie Farr & Gallagher LLP.”

 

(ee)         Amendment of Section 9.12(a). Section 9.12(a) of the Credit
Agreement is hereby amended by adding the phrase “and the Intercreditor
Agreement” to the end of the second sentence of such Section 9.12(a).

 

(ff)          Amendment of Section 10.3. Section 10.3 of the Credit Agreement is
hereby amended by deleting the phrase “Cadwalader Wickersham & Taft LLP” and
replacing it with the phrase “Willkie Farr & Gallagher LLP.”

 

(gg)         Amendment of Section 10.19. Section 10.19 of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

“Section 10.19 Collateral Matters; Hedging Agreements; Bank Product Agreements.
Subject to the terms of Section 1.6 of this Agreement, the benefit of the
Security Documents and of the provisions of this Agreement relating to the
Collateral shall also extend to and be available to (i) each Approved
Counterparty to a Hedging Agreement with the Borrower or EPL (or any of their
Subsidiaries) that is or was a Lender or an Affiliate thereof at the time such
Approved Counterparty entered into such Hedging Agreement or if such Hedging
Agreement was in effect on the Eighth Amendment Effective Date (but only for
purposes of each such Hedging Agreement so entered or in effect and not for
Hedging Agreements entered into after such Approved Counterparty ceased to be a
Lender or Affiliate thereof) and (ii) each Bank Product Provider under Bank
Product Agreements; provided that it is the intention of the parties hereto that
repayment of the Hedging Obligations of the Borrower or EPL (or any of their
Subsidiaries) under any qualifying Hedging Agreement with any such Approved
Counterparty or the Bank Product Obligations of the Borrower or EPL (or any of
their Subsidiaries) under any Bank Product Agreement with any such Bank Product
Provider from realization of any Collateral shall be subject to the terms of the
Intercreditor Agreement and the Security Documents. No Person shall have any
voting or consent rights under any Loan Document solely as a result of the
existence of Obligations owed to it under any Hedging Agreement or Bank Product
Agreement.”

 

 -16--EXXI Tenth Amendment-

 

 

(hh)         Amendment of Schedule I. Items 6.19(A), 6.19(B), and 6.22 of
Schedule I to the Credit Agreement are hereby amended and restated in their
entirety to be in the form of Exhibit D attached hereto.

 

(ii)           Amendment of Schedule III. Schedule III to the Credit Agreement
is hereby amended and restated in its entirety to be in the form of Exhibit E
attached hereto.

 

Section 3.          Amendments to Credit Agreement Effective as of the Section 3
Effective Date. The following provisions shall be effective upon the Section 3
Effective Date.

 

(a)          Amendment of Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended by adding the following definitions to such Section in
appropriate alphabetical order:

 

“EXXI Intercreditor Agreement” means an Intercreditor Agreement substantially in
the form of Exhibit B to the Tenth Amendment (with appropriate insertions), with
such amendments, supplements, changes or other modifications from time to time
as the Administrative Agent and the Required Lenders may approve, among the
Borrower, the Administrative Agent and such other Persons as may from time to
time become party thereto in accordance with the terms thereof.

 

“First Lien Debt” means (i) on any date prior to Disqualifying Condition
Termination and without duplication, (a) with respect to the Borrower, all
Obligations (other than the EPL Obligations) pursuant to and under this
Agreement and any other Loan Document less the aggregate amount of all
unencumbered (other than an encumbrance granted under the Loan Documents and any
of the Permitted Secured Debt Documents) cash and Cash Equivalent Investments of
the Borrower and its Subsidiaries (other than the EPL Obligors) and (b) with
respect to EPL, all EPL Obligations pursuant to and under this Agreement and any
other Loan Document and (ii) on any date on or after Disqualifying Condition
Termination and without duplication, all Obligations pursuant to and under this
Agreement and any other Loan Document less the aggregate amount of all
unencumbered (other than an encumbrance granted under the Loan Documents and any
of the Permitted Secured Debt Documents) cash and Cash Equivalent Investments of
the Borrower and its Subsidiaries.

 

“First Lien Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of

 

(a)          First Lien Debt outstanding on the last day of such Fiscal Quarter

 

to

 

(b)          EBITDA computed for the period consisting of such Fiscal Quarter
and each of the three immediately preceding Fiscal Quarters;

 

 -17--EXXI Tenth Amendment-

 

 

provided, however, that for purposes of the calculation of First Lien Debt for
purposes of this definition, First Lien Debt shall not include Letters of Credit
to the extent such Letters of Credit are Cash Collateralized.

 

“Intercompany Note” means a promissory note of EPL payable to the Borrower,
substantially in the form of Exhibit C to the Tenth Amendment, with appropriate
insertions (as such promissory note may be amended, endorsed, supplemented or
otherwise modified from time to time), evidencing the intercompany loan of
$325,000,000 made by the Borrower to EPL, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

 

“Total EPL Debt” means, on any date and without duplication, the outstanding
principal amount of all Indebtedness of EPL and its Subsidiaries of the type
referred to in clause (a) (which, in the case of the Loans, the 2011 EPL Debt,
the 2012 EPL Debt and the Intercompany Note, shall be deemed to equal the actual
daily amount of the Loans, the 2011 EPL Debt, the 2012 EPL Debt and the
Intercompany Note, as the case may be, outstanding for such date), clause (b)
(which, in the case of Letter of Credit Outstandings shall be deemed to equal
the actual daily amount of Letter of Credit Outstandings for such date less the
amount of any cash collateral in respect thereof, if any, held in an account
maintained with (or on behalf of) the Administrative Agent, RBS, WFBNA, UBS
and/or any other Issuer hereunder (as the case may be)), clause (c), clause (f)
(but excluding any current non-cash asset or liability (including in respect of
Hedging Agreements) described in or calculated pursuant to the requirements of
ASC 410 and 815, in each case as amended (provided that, for the avoidance of
doubt, the calculation of Total Debt shall include any current assets or
liabilities in respect of the termination of any Hedging Agreement), and
clause (g), in each case of the definition of “Indebtedness” (exclusive of
intercompany Indebtedness between EPL and its Subsidiaries, but including the
Indebtedness in respect of principal hereunder and under the Loans, the 2011 EPL
Debt, the 2012 EPL Debt and the Intercompany Note, as the case may be) and any
Contingent Liability in respect of any of the foregoing.

 

(b)          Amendment of Section 1.1. Section 1.1 of this Credit Agreement is
amended by deleting the definitions of “Applicable Commitment Fee Margin”,
“Applicable Margin”, “Current Ratio”, “EBITDA”, “Maximum Facility Amount”, “Net
Income”, “Prepayment Conditions” “Refinance, Refinancing or Refinanced”,
“Secured Debt” and “Stated Maturity Date” and replacing them in their entirety
with the following:

 

“Applicable Commitment Fee Margin” means, at all times, 0.500%.

 

“Applicable Margin” means, for any day and with respect to all Loans maintained
as LIBO Rate Loans or Base Rate Loans, the applicable percentage set forth below
corresponding to the Utilization Percentage:

 

 -18--EXXI Tenth Amendment-

 

 

If the Utilization Percentage is:

 

Then the Applicable
Margin for LIBO Rate
Loans is:

  

Then the Applicable
Margin for Base Rate
Loans is:

  Greater than or equal to 90%   3.75%   2.75% Greater than or equal to 75% but
less than 90%   3.50%   2.50% Greater than or equal to 50% but less than 75% 
 3.25%   2.25% Greater than or equal to 30% but less than 50%   3.00%   2.00%
Less than 30%   2.75%   1.75%

 

If (i) at any time, the Borrower or (ii) prior to the Disqualifying Condition
Termination, EPL fails to deliver a Reserve Report pursuant to Section 2.8.2 or
2.8.3, then the “Applicable Margin” means the rate per annum set forth on the
grid when the applicable Borrowing Base Utilization Percentage is at its highest
level until such time as such Reserve Report has been delivered.

 

“Current Ratio” means the ratio of:

 

(a)          consolidated current assets of the Borrower and its Subsidiaries
(including, for the avoidance of doubt, EPL and its Subsidiaries), but including
any unused availability under the Borrowing Base and excluding therefrom any
current non-cash asset (including in respect of Hedging Agreements) described in
or calculated pursuant to the requirements of ASC 410 and 815, each as amended
(provided that, for the avoidance of doubt, the calculation of consolidated
current assets shall include any current assets in respect of the termination of
any Hedging Agreement)

 

to

 

(b)          consolidated current liabilities of the Borrower and its
Subsidiaries (including, for the avoidance of doubt, EPL and its Subsidiaries)
but excluding therefrom any current non-cash liabilities (including in respect
of Hedging Agreements) described in or calculated pursuant to the requirements
of ASC 410 and 815, each as amended (provided that, for the avoidance of doubt,
the calculation of consolidated current liabilities shall include any current
liabilities in respect of the termination of any Hedging Agreement).

 

 -19--EXXI Tenth Amendment-

 

 

“EBITDA” means, (i) on any date prior to Disqualifying Condition Termination,
(a) with respect to the Borrower and its consolidated Subsidiaries (other than
the EPL Obligors), the sum of (a) Net Income, plus (b) to the extent deducted in
determining Net Income, the sum of (i) amounts attributable to amortization,
depletion and depreciation of assets, (ii) income tax expense, (iii) interest
expense (whether in cash or non-cash form) for such period and (iv) reasonable
transaction fees and expenses incurred in connection with negotiation, execution
and delivery of this Agreement, the other Loan Documents and the negotiation,
execution and delivery and consummation of the EPL Acquisition, any Senior
Unsecured Debt Documents, any Permitted Second Lien Debt, any Permitted Third
Lien Debt, any Permitted Unsecured Debt Documents and any Refinancing of any
thereof and (b) with respect to EPL and its consolidated Subsidiaries, the sum
of (a) Net Income, plus (b) to the extent deducted in determining Net Income,
the sum of (i) amounts attributable to amortization, depletion and depreciation
of assets, (ii) income tax expense, (iii) interest expense (whether in cash or
non-cash form) for such period, (iv) reasonable transaction fees and expenses
incurred in connection with negotiation, execution and delivery of this
Agreement, the other Loan Documents and the negotiation, execution and delivery
and consummation of the EPL Acquisition, any Senior Unsecured Debt Documents,
any Permitted Second Lien Debt, any Permitted Third Lien Debt, and Permitted
Unsecured Debt Documents and any Refinancing of any thereof and (v) expenses
associated with the exploration of Properties of any of the EPL Obligors and
(ii) on any date on or after Disqualifying Condition Termination, with respect
to the Borrower and its consolidated Subsidiaries, the sum of (a) Net Income,
plus (b) to the extent deducted in determining Net Income, the sum of
(i) amounts attributable to amortization, depletion and depreciation of assets,
(ii) income tax expense, (iii) interest expense (whether in cash or non-cash
form) for such period, (iv) reasonable transaction fees and expenses incurred in
connection with negotiation, execution and delivery of this Agreement, the other
Loan Documents and the negotiation, execution and delivery and consummation of
the EPL Acquisition, any Senior Unsecured Debt Documents, any Permitted Second
Lien Debt, any Permitted Third Lien Debt, any Permitted Unsecured Debt Documents
and any Refinancing of any thereof and (v) expenses associated with the
exploration of Properties of any of the EPL Obligors; provided, however, that
any calculation of EBITDA hereunder for any applicable period shall be made
using an EBITDA for such applicable period calculated on a pro forma basis
(inclusive of any acquisitions and/or divestitures, if any, of assets or equity
interests made during such applicable period as if such acquisitions or
divestitures had been made at the beginning of such applicable period).

 

“Maximum Facility Amount” means $500,000,000.

 

“Net Income” means, (i) on any date prior to Disqualifying Condition
Termination, (a) with respect to the Borrower and its Subsidiaries (other than
the EPL Obligors), the aggregate of all amounts that would be included as net
income (or loss) on the consolidated financial statements of the Borrower and
its Subsidiaries (other than the EPL Obligors) for such period, but shall
exclude effects on net income attributable to any current non-cash income or
expense (including in respect of Hedging Agreements) described in or calculated
pursuant to the requirements of ASC 410 and 815, in each case as amended and (b)
with respect to EPL and its Subsidiaries, the aggregate of all amounts that
would be included as net income (or loss) on the consolidated financial
statements of EPL and its Subsidiaries for such period, but shall exclude
effects on net income attributable to any current non-cash income or expense
(including in respect of Hedging Agreements) described in or calculated pursuant
to the requirements of ASC 410 and 815, in each case as amended and (ii) on any
date on or after Disqualifying Condition Termination, with respect to the
Borrower and its Subsidiaries the aggregate of all amounts that would be
included as net income (or loss) on the consolidated financial statements of the
Borrower and its Subsidiaries for such period, but shall exclude effects on net
income attributable to any current non-cash income or expense (including in
respect of Hedging Agreements) described in or calculated pursuant to the
requirements of ASC 410 and 815, in each case as amended; provided that, for the
avoidance of doubt, the calculation of Net Income in each instance shall include
any income or expense in respect of the termination of any Hedging Agreement).

 

 -20--EXXI Tenth Amendment-

 

 

“Prepayment Conditions” means that with respect to any payment or prepayment
under Section 7.2.15 or 7.2.21 (i) no Default, Borrowing Base Deficiency or EPL
Borrowing Base Deficiency exists or will be caused thereby and (ii) at the time
of such payment or prepayment the sum of (x) an amount equal to the difference
of (A) the lesser of the Aggregate Available Commitment and the Available
Borrower Borrowing Base less (B) the aggregate of all Credit Exposure of the
Lenders plus (y) the aggregate amount of all unencumbered (other than an
encumbrance granted under the Loan Documents and any of the Permitted Secured
Debt Documents) cash and Cash Equivalent Investments of the Borrower and its
Subsidiaries (other than, prior to Disqualifying Condition Termination, the EPL
Obligors) after giving effect to such payment or prepayment shall equal or
exceed $250,000,000; provided, however, no proceeds of any Credit Extensions
shall be applied to any such payment or prepayment.

 

“Refinance, Refinancing or Refinanced” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund, such Refinanced Indebtedness;
provided that such Indebtedness is either (i) Permitted Second Lien Debt or
Permitted Third Lien Debt or (ii) on No Less Favorable Terms and Conditions than
the Refinanced Indebtedness; provided, however, that any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund, any or all of the 2011 EPL Debt
and/or the 2012 EPL Debt may be issued or incurred by the Borrower, guaranteed
by the Subsidiaries of the Borrower (in addition to EPL and its Subsidiaries)
and have terms and conditions generally applicable in respect of the Borrower
and its Subsidiaries (in addition to EPL and its Subsidiaries) and shall not be
considered to not be on No Less Favorable Terms and Conditions as such 2011 EPL
Debt and/or 2012 EPL Debt on the basis of clause (c) under the definition of No
Less Favorable Terms and Conditions or as a result of the documentation
evidencing such Indebtedness affording the holders of such Refinancing
Indebtedness covenants, defaults, rights or remedies in respect of the Borrower
and its Subsidiaries (other than EPL and its Subsidiaries) not more burdensome
to such new Obligors than those contained in such Indebtedness.

 

 -21--EXXI Tenth Amendment-

 

 

“Secured Debt” means (i) without duplication and on any date prior to
Disqualifying Condition Termination, (a) with respect to the Borrower, the
amount of Total Debt of the Borrower and its Subsidiaries (other than the EPL
Obligors) that is secured by a Lien on any property and/or assets of the
Borrower and/or its Subsidiaries (other than the EPL Obligors) less the
aggregate amount of all unencumbered (other than an encumbrance granted under
the Loan Documents and any of the Permitted Secured Debt Documents) cash and
Cash Equivalent Investments of the Borrower and its Subsidiaries (other than the
EPL Obligors) and (b) with respect to EPL, the amount of Total EPL Debt of EPL
and its Subsidiaries that is secured by a Lien on any property and/or assets of
EPL and/or its Subsidiaries; provided that, for the avoidance of doubt, such
Secured Debt as described in this clause (b) shall include Indebtedness under
and pursuant to the Intercompany Note and (ii) without duplication and on any
date on or after Disqualifying Condition Termination, the amount of Total Debt
of the Borrower and its Subsidiaries that is secured by a Lien on any property
and/or assets of the Borrower and/or its Subsidiaries less the aggregate amount
of all unencumbered (other than an encumbrance granted under the Loan Documents
and any of the Permitted Secured Debt Documents) cash and Cash Equivalent
Investments of the Borrower and its Subsidiaries.

 

“Stated Maturity Date” means April 9, 2018; provided that in the event that (i)
the 2010 Notes are not prepaid, redeemed or Refinanced as permitted hereunder
(including as provided in Section 7.2.2(b) or Section 7.2.15) on or prior to May
15, 2017, then the Stated Maturity Date shall automatically without further
action or notice be May 15, 2017; (ii) the 2011 EPL Notes and the 2012 EPL Notes
are not prepaid, redeemed or Refinanced as permitted hereunder (including as
provided in Section 7.2.2(b) or Section 7.2.23) on or prior to July 15, 2017,
then the Stated Maturity Date shall automatically without further action or
notice be July 15, 2017; or (iii) the maturity date or stated maturity date of
(a) any other Permitted Unsecured Indebtedness, Permitted Second Lien Debt or
Permitted Third Lien Debt or (b) any Refinancing of any of the Indebtedness
referred to in either of the foregoing (i) or (ii) shall be on or before April
9, 2018, then the Stated Maturity Date shall automatically without further
action or notice be the date which is 180 days prior to the earliest maturity
date or stated maturity date of such Indebtedness referred to in the foregoing
(i) or (ii) or this clause (iii).

 

(c)          Amendment of Section 1.1.       Section 1.1 of the Credit Agreement
is hereby amended by adding the words “or under a Permitted Secured Debt
Document” after the words “Loan Document” in clauses (b) and (c) of the
definition of “Change in Control”.

 

(d)          Amendment of Section 1.1. Section 1.1 of the Credit Agreement is
amended by deleting the definitions of “Interest Coverage Ratio” and “Total
Leverage Ratio.”

 

(e)          Amendment of Section 1.5(b). Section 1.5(b) of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

 -22--EXXI Tenth Amendment-

 

 

“(b)          As of any date of determination, for purposes of determining the
Current Ratio, the First Lien Leverage Ratio or the Secured Debt Leverage Ratio
(and any financial calculations required to be made or included within such
ratios, or required for purposes of preparing any Compliance Certificate to be
delivered pursuant to the definition of “Permitted Acquisition”), the
calculation of such ratios and other financial calculations shall include or
exclude, as the case may be, the effect of any domestic assets or businesses
that have been acquired or Disposed of by the Borrower or any of its
Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by the Borrower
on a pro forma basis in accordance with GAAP, which determination may include
one-time adjustments or reductions in costs, if any, directly attributable to
any such permitted Disposition or domestic acquisition, as the case may be, in
each case (i) calculated in accordance with Regulation S-X of the Securities Act
of 1933, as amended from time to time, and any successor statute, for the period
of four Fiscal Quarters ended on or immediately prior to the date of
determination of any such ratios (without giving effect to any cost-savings or
adjustments relating to synergies resulting from a domestic acquisition except
as the Administrative Agent shall otherwise agree) and (ii) giving effect to any
such domestic acquisition or permitted Disposition as if it had occurred on the
first day of such four Fiscal Quarter period. For purposes of this
Section 1.5(b), “domestic” shall mean in the United States (or located in the
offshore area in the Gulf of Mexico over which the United States of America and
the Bureau of Ocean Energy Management, Regulation and Enforcement, United States
Department of the Interior (including its predecessor agency, the Mineral
Management Services) assert jurisdiction.”

 

(f)           Amendment of Section 2.8.1. Section 2.8.1 of the Credit Agreement
is hereby amended and restated in its entirety to the following:

 

“Section 2.8.1       Initial Borrowing Bases. As of the Section 3 Effective
Date, the parties hereto agree that the Borrowing Base shall be equal to
$500,000,000 until such time as the Borrowing Base is redetermined in accordance
with this Agreement and the EPL Borrowing Base shall be equal to $150,000,000
until such time as the EPL Borrowing Base is redetermined in accordance with
this Agreement. The foregoing shall be deemed to be the Borrowing Base
determination pursuant to Section 2.8.3 for March 2015.”

 

(g)           Amendment of Section 7.1.1(m). Section 7.1.1(m) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

 -23--EXXI Tenth Amendment-

 

 

“(m)          concurrently with the delivery of any Reserve Report, the Borrower
shall provide to the Administrative Agent and each Lender a certificate, signed
by an Authorized Officer of the Borrower, certifying that, to the best of his
knowledge and in all material respects: (i) the information contained in such
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower and its Subsidiaries, as applicable, own
Good Title to the Oil and Gas Properties evaluated in such Reserve Report (in
this Section called the “Covered Properties”) and are free of all Liens except
for Liens permitted by Section 7.2.3, (iii) except as set forth on an exhibit to
the certificate, on a net basis there are no gas imbalances, take or pay or
other prepayments with respect to its Oil and Gas Properties evaluated in such
Engineering Report (other than those permitted by the Security Documents) that
would require Borrower, EPL or any Subsidiary, as applicable, to deliver
hydrocarbons produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of the
Covered Properties has been Disposed since the date of the last Borrowing Base
or, as applicable, EPL Borrowing Base determination, except as set forth on an
exhibit to the certificate, which certificate shall list all of such properties
Disposed and in such detail as reasonably required by the Administrative Agent,
(v) set forth on a schedule attached to the certificate is the present
discounted value of all Covered Properties that are part of the Oil and Gas
Properties that are encumbered by the Mortgages (the “Mortgaged Properties”)
and, prior to Disqualifying Condition Termination, designating which of the
Covered Properties are encumbered by the EPL Mortgages (the “EPL Mortgaged
Properties”), (vi) (A) Oil and Gas Properties of the Borrower and its
Subsidiaries (excluding, prior to Disqualifying Condition Termination,
Subsidiaries that are EPL Obligors) that comprise at least ninety percent (90%)
of the total value of the Proved Reserves of the Borrower and its Subsidiaries
(excluding, prior to Disqualifying Condition Termination, Subsidiaries that are
EPL Obligors) that are included within the Covered Properties are part of the
Mortgaged Properties and (B) prior to Disqualifying Condition Termination, Oil
and Gas Properties of the EPL Obligors that comprise at least eighty-five
percent (85%) of the total value of the Proved Reserves of the EPL Obligors that
are included within the Covered Properties are part of the EPL Mortgaged
Properties and (vii) (A) Oil and Gas Properties of the Borrower and its
Subsidiaries (excluding, prior to Disqualifying Condition Termination,
Subsidiaries that are EPL Obligors) that comprise at least ninety percent (90%)
of the total value of the Proved Developed Producing Reserves of the Borrower
and its Subsidiaries (excluding, prior to Disqualifying Condition Termination,
Subsidiaries that are EPL Obligors) that are included within the Covered
Properties are part of the Mortgaged Properties and (B) prior to Disqualifying
Condition Termination, Oil and Gas Properties of the EPL Obligors that comprise
at least eighty-five percent (85%) of the total value of the Proved Developed
Producing Reserves of the EPL Obligors that are included within the Covered
Properties are part of the EPL Mortgaged Properties;”

 

(h)           Amendment of Section 7.1.8. The third to last sentence of Section
7.1.8 of the Credit Agreement is hereby amended and restated in its entirety to
the following:

 

“Notwithstanding the foregoing provisions of this Section 7.1.8 or the
provisions of any other Loan Document, the Borrower shall not be obligated to
pledge or grant a security interest or other Lien in favor of the Administrative
Agent or the other Secured Parties on (i) the Borrower’s Investments made as
permitted under Section 7.2.5(m) hereof or (ii) the Intercompany Note.”

 

(i)            Amendment of Section 7.1.11. Section 7.1.11 of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

 -24--EXXI Tenth Amendment-

 

 

“Section 7.1.11 Maintenance of Liens on Properties. The Borrower shall cause the
Mortgaged Properties to constitute at least ninety percent (90%) of the total
value of the Proved Reserves of the Borrower and its Subsidiaries (excluding,
prior to Disqualifying Condition Termination, Subsidiaries that are EPL
Obligors) and at least ninety percent (90%) of the total value of the Proved
Developed Producing Reserves of the Borrower and its Subsidiaries (excluding,
prior to Disqualifying Condition Termination, Subsidiaries that are EPL
Obligors) (in this Section called the “Required Percentages”). Within thirty
(30) days following each determination or redetermination of the Borrowing Base,
the Borrower will execute and deliver documentation in form and substance
satisfactory to the Administrative Agent, granting to the Administrative Agent
first perfected Liens on Oil and Gas properties that are not then part of the
Mortgaged Properties, sufficient to cause the Mortgaged Properties to include
the Required Percentages. In addition, the Borrower will furnish to the
Administrative Agent title due diligence in form and substance satisfactory to
the Administrative Agent and will furnish all other documents and information
relating to such properties as the Administrative Agent may reasonably request.
Until Disqualifying Condition Termination, EPL shall cause the EPL Mortgaged
Properties to constitute at least eighty-five percent (85%) of the total value
of the Proved Reserves of EPL and its Subsidiaries and at least eighty-five
percent (85%) of the total value of the Proved Developed Producing Reserves of
EPL and its Subsidiaries (in this Section called the “Required EPL
Percentages”). Within thirty (30) days following each determination or
redetermination of the EPL Borrowing Base, EPL will execute and deliver
documentation in form and substance satisfactory to the Administrative Agent,
granting to the Administrative Agent first perfected Liens on Oil and Gas
properties that are not then part of the EPL Mortgaged Properties, sufficient to
cause the EPL Mortgaged Properties to include the Required EPL Percentages. In
addition, EPL will furnish to the Administrative Agent title due diligence in
form and substance satisfactory to the Administrative Agent and will furnish all
other documents and information relating to such properties as the
Administrative Agent may reasonably request.”

 

(j)          Amendment of Section 7.1.16(a). Section 7.1.16(a) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(a)          During each period from July 1st to October 31st of each calendar
year, the Borrower will not permit the aggregate Credit Exposures of all Lenders
to exceed an amount equal to (i) the lesser of the Aggregate Available
Commitment or an amount equal to the Available Borrower Borrowing Base, minus
(ii) $25,000,000; provided, however, that in the event that during such calendar
year the Borrower’s or any of its Subsidiary’s Oil and Gas Properties shall
suffer hurricane damage, the Administrative Agent, upon the request of the
Borrower, is authorized to reduce such $25,000,000 for such calendar year to an
amount (not less than zero) acceptable to the Administrative Agent in its sole
discretion.”

 

(k)          Amendment of Article 7. Article 7 of the Credit Agreement is hereby
amended by adding Section 7.1.19 to such Article in appropriate numerical order:

 

“Section 7.1.19          Intercreditor Agreement and EXXI Intercreditor
Agreement. The Borrower shall, and shall cause its Subsidiaries to, comply with
the obligations applicable to the Grantors (as such term is defined in the
Intercreditor Agreement) as if the Borrower and the other Grantors were party to
the Intercreditor Agreement. The Borrower shall use commercially reasonable
efforts to enforce its rights and remedies under the EXXI Intercreditor
Agreement, the Intercompany Note and the Second Lien Loan Documents (as defined
in the Intercompany Note).”

 

(l)          Amendment of Section 7.2.3(k). Section 7.2.3(k) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

 -25--EXXI Tenth Amendment-

 

 

“(k)          Liens securing Indebtedness and Refinancings of such Indebtedness
permitted by clause (g) of Section 7.2.2, provided that such Liens are in
accordance with the provisions of the Intercreditor Agreement, including,
without limitation, all provisions regarding priority;”

 

(m)           Amendment of Section 7.2.3. Section 7.2.3 of the Credit Agreement
is hereby amended by (i) deleting the word “and” at the end of clause “q”, (ii)
deleting the “.’ At the end of clause (r) and replacing it with “; and” and
(iii) adding the following Section 7.2.3(s) to the end of such Section 7.2.3:

 

“(s)          Liens granted by the EPL Obligors to the Borrower securing the
Indebtedness of EPL pursuant to the Intercompany Note, provided that such Liens
are in accordance with the provisions of the EXXI Intercreditor Agreement,
including, without limitation, all provisions regarding priority.
Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, the Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien upon the Intercompany Note or
any proceeds thereof (other than Liens that may arise in the future of the type
and pursuant to arrangements described in Section 7.2.3(a) (if any) and Section
7.2.3(h) (if any).”

 

(n)          Amendment of Section 7.2.4(a). Section 7.2.4(a) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(a)          (Reserved).”

 

(o)          Amendment of Section 7.2.4(b). Section 7.2.4(b) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(b)          (Reserved).”

 

(p)          Amendment of Section 7.2.4(d). Section 7.2.4(d) of the Credit
Agreement is hereby amended and restated in its entirety to the following:

 

“(d)        (i) Prior to Disqualifying Condition Termination, the Borrower will
not permit the Secured Debt Leverage Ratio of the Borrower and its Subsidiaries
(other than the EPL Obligors) as of the last day of any Fiscal Quarter
(commencing with the Fiscal Quarter ending March 31, 2015) to be greater than
3.75 to 1.00.

 

(ii) Prior to Disqualifying Condition Termination, EPL will not permit the
Secured Debt Leverage Ratio of EPL and its Subsidiaries as of the last day of
any Fiscal Quarter (commencing with the Fiscal Quarter ending March 31, 2015) to
be greater than 3.75 to 1.00.

 

(iii) On or after Disqualifying Condition Termination, other than as otherwise
is provided in clause (iv) below, the Borrower will not permit the Secured Debt
Leverage Ratio of the Borrower and its Subsidiaries as of the last day of any
Fiscal Quarter (commencing with the first Fiscal Quarter end occurring on the
date (as the case may be) or subsequent to Disqualifying Condition Termination)
to be greater than 3.75 to 1.00.

 

 -26--EXXI Tenth Amendment-

 

 

(iv) On any date on or after Disqualifying Condition Termination, if and only to
the extent that all of the EPL Notes are Refinanced and (i) such Refinancing
Indebtedness and the holders thereof are bound by the terms of the Intercreditor
Agreement and (ii) such Refinancing Indebtedness is secured with Liens that are
junior to the priority of the Liens securing the Obligations under this
Agreement, the Borrower will not permit the Secured Debt Leverage Ratio of the
Borrower and its Subsidiaries as of the last day of any Fiscal Quarter
(commencing with the first Fiscal Quarter end occurring on the date (as the case
may be) or subsequent to Disqualifying Condition Termination) to be greater than
4.25 to 1.00.”

 

(q)          Amendment of Section 7.2.4. Section 7.2.4 of the Credit Agreement
is hereby amended by adding the following Section 7.2.4(e) to the end of such
Section 7.2.4:

 

“(e)         (i) Prior to Disqualifying Condition Termination, the Borrower will
not permit the First Lien Leverage Ratio of the Borrower and its Subsidiaries
(other than the EPL Obligors) as of the last day of any Fiscal Quarter
(commencing with the Fiscal Quarter ending March 31, 2015) to be greater than
1.25 to 1.00.

 

(ii) Prior to Disqualifying Condition Termination, EPL will not permit the First
Lien Leverage Ratio of EPL and its Subsidiaries as of the last day of any Fiscal
Quarter (commencing with the Fiscal Quarter ending March 31, 2015) to be greater
than 1.25 to 1.00.

 

(iii) On any date on or after Disqualifying Condition Termination, the Borrower
will not permit the First Lien Leverage Ratio of the Borrower and its
Subsidiaries as of the last day of any Fiscal Quarter (commencing with the first
Fiscal Quarter end occurring on the date (as the case may be) or subsequent to
Disqualifying Condition Termination) to be greater than 1.25 to 1.00.”

 

(r)          Amendment of Section 7.2.10. Section 7.2.10 of the Credit Agreement
is hereby amended by adding the following paragraph to the end of such Section
7.2.10:

 

“Notwithstanding anything herein or in any other Loan Document to the contrary,
without the prior consent of the Administrative Agent and the Required Lenders,
the Borrower will not (i) Dispose of the Intercompany Note to any other Person
and (ii) Dispose of any participation or other interest in the Intercompany Note
to any Person.”

 

(s)          Amendment of Section 7.2.11. Section 7.2.11 of the Credit Agreement
is amended by adding the following Section 7.2.11(d) to the end of such Section
7.2.11:

 

 -27--EXXI Tenth Amendment-

 

 

“(d)         the Intercompany Note or any of the security agreements, pledges,
guaranties, control agreements, financing statements, continuation statements
and other agreements entered into in connection therewith, including, but not
limited to, any amendment, supplement, waiver or other modification that would
have the result of reducing or forgiving the amount of principal of, or premium
or interest on, the Intercompany Note.”

 

(t)           Amendment of Section 7.2.13. Section 7.2.13 of the Credit
Agreement is hereby amended by amending and restating the final sentence thereof
in its entirety to the following:

 

“The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (e) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, (iii) in the case of clauses (a) and
(b), the Senior Unsecured Debt Documents, the Permitted Secured Debt Documents
and/or the Permitted Unsecured Debt Documents, as the case may be, and (iv) in
the case of clause (c), the EPL Senior Unsecured Debt Documents.”

 

(u)          Amendment of Article 7. Article 7 of the Credit Agreement is hereby
amended by adding the following Section 7.2.26 to the end of such Article 7:

 

“Section 7.2.26 No Prepayment of the Intercompany Note. EPL will not, and will
not permit any of its Subsidiaries to, prior to the date that is one hundred
eighty (180) days after the Stated Maturity Date:

 

(a)          make any payment or prepayment of principal of, or premium or
interest on, the Intercompany Note other than: (i) with respect to interest, on
the stated, scheduled dates for payment of interest set forth in the
Intercompany Note or (ii) with respect to principal, on the date of the stated
maturity indicated in the Intercompany Note with respect to the payment of
principal on the Intercompany Note, so long as on the date of such payment
(1) no Default, Event of Default or EPL Borrowing Base Deficiency has occurred
and is continuing or would result therefrom and (2) EPL has paid any EPL
Obligations required to be paid hereunder pursuant to the terms of this
Agreement;

 

(b)          redeem, retire, purchase, defease or otherwise acquire the
Intercompany Note (except as set forth in clause (a));

 

(c)          Refinance the Intercompany Note; or

 

(d)          make any deposit (including the payment of amounts into a sinking
fund or other similar fund) for any of the foregoing purposes.”

 

(v)         Amendment of Article 9. Article 9 of the Credit Agreement is hereby
amended by adding the following Section 9.14 to the end of such Article 9:

 

“Section 9.14 Intercreditor Agreement.

 

 -28--EXXI Tenth Amendment-

 

 

(a)          Each Lender, each Issuer, the Swing Line Lender and each other
Secured Party hereunder hereby (i) instructs and authorizes the Administrative
Agent to execute and deliver the Intercreditor Agreement on its behalf, (ii)
authorizes and directs the Administrative Agent to exercise all of the
Administrative Agent’s rights and to comply with all of its obligations under
the Intercreditor Agreement, (iii) agrees that the Administrative Agent may take
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement, and (iv) understands, acknowledges and agrees that at all times
following the execution and delivery of the Intercreditor Agreement such Lender,
Issuer, Swing Line Lender and other Secured Party (and each of their respective
successors and assigns) shall be bound by the terms thereof.

 

(b)          Each Lender, each Issuer, the Swing Line Lender and each other
Secured Party acknowledges that it has reviewed and is satisfied with the terms
and provisions of the Intercreditor Agreement and acknowledges and agrees that
such Lender, Issuer, Swing Line Lender and other Secured Party is responsible
for making its own analysis and review of the Intercreditor Agreement and the
terms and provisions thereof, and no Agent or any of its Affiliates makes any
representation to any Person as to the sufficiency or advisability of the
provisions contained in the Intercreditor Agreement.

 

(c)          Each Lender, each Issuer, the Swing Line Lender and each other
Secured Party (a) acknowledges that it has received a copy of the Intercreditor
Agreement and (b) agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement.

 

(d)          The Administrative Agent, acting in its capacity as Priority Lien
Agent under and pursuant to the Intercreditor Agreement, agrees that it shall
not enter into any agreement that would amend, supplement, amend and restate or
otherwise modify the Intercreditor Agreement without the consent of the Required
Lenders.”

 

(w)          Amendment of Exhibit E. Exhibit E of the Credit Agreement is hereby
amended by deleting it in its entirety (including all attachments thereto) and
replacing it with the Form of Compliance Certificate substantially in the form
of Exhibit F attached hereto, with such changes as the Administrative Agent may
approve.

 

(x)          Amendment of Borrower Pledge and Security Agreement and other
Security Documents. (i) Section 1.1 of the Borrower Pledge and Security
Agreement is hereby amended by adding the following definition to such Section
in appropriate alphabetical order:

 

““Excluded Property” means the Intercompany Note (as such term is defined in the
First Lien Credit Agreement).”

 

(ii)         Section 2.1 of the Borrower Pledge and Security Agreement is hereby
amended by adding the following paragraph to the end of such Section 2.1:

 

 -29--EXXI Tenth Amendment-

 

 

“Notwithstanding anything in the foregoing to the contrary, the term
“Collateral” shall not include any Excluded Property.”

 

(iii)        Effective as of the Section 3 Effective Date, each other Security
Document shall be deemed amended and modified to permit the Liens arising
pursuant to the Permitted Secured Debt Documents (if such Security Document
contains a prohibition on any such Liens) and for the interest of the holder(s)
of such Liens in accordance with the Permitted Secured Debt Documents (including
the Intercreditor Agreement) to be reflected and perfected in accordance with
the relative priority of such Liens as provided under the Intercreditor
Agreement.

 

Section 4.          Conditions to Section 3 Effective Date. The Section 3
Effective Date shall be deemed to occur on the date when the Administrative
Agent has received counterparts hereof duly executed by the Borrower, EPL, the
Administrative Agent, the Issuers, the Swing Line Lender and the Required
Lenders and upon the prior or concurrent satisfaction of each of the following
conditions:

 

(a)          the Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be (i) all fees, costs and
expenses due and payable pursuant to Section 3.3 of the Credit Agreement, if
any, and (ii) if then invoiced, any amounts payable pursuant to Section 10.3 of
the Credit Agreement;

 

(b)          each Lender that is a signatory hereto shall have received a fee
from the Borrower equal to 20bps on such Lender’s Percentage of $500,000,000;

 

(c)          the representations and warranties in Section 7 below are true and
correct;

 

(d)          the Administrative Agent shall have received a certificate dated as
of the date hereof, duly executed by an officer of Intermediate Holdco and the
Borrower, certifying as to the matters described in item (c) above and such
other matters as the Administrative Agent shall reasonably request;

 

(e)          the Borrower shall have received gross proceeds from the issuance
of: (i) Second Lien Debt, (ii) unsecured Indebtedness and/or (iii) common equity
in an amount not less than $1,000,000,000 in the aggregate for all such
proceeds; provided, that the terms and provisions of such Second Lien Debt,
unsecured Indebtedness and common equity shall be satisfactory to the
Administrative Agent, the Issuers, the Swing Line Lender and the Required
Lenders in their respective sole discretion; provided, further that, for the
avoidance of doubt, by delivery to the Administrative Agent of a counterpart of
this Amendment executed by an Issuer, the Swing Line Lender or a Required Lender
such Issuer, Swing Line Lender or Required Lender, as applicable, shall be
deemed to have agreed to and accepted the terms of such Second Lien Debt as
Permitted Second Lien Debt, unsecured Indebtedness and/or common equity
issuance, as applicable;

 

 -30--EXXI Tenth Amendment-

 

 

(f)          the Administrative Agent shall have received a good standing
certificate, dated within five (5) Business Days of the Section 3 Effective
Date, for each Obligor from the jurisdiction of organization of such Obligor;

 

(g)          the Administrative Agent shall have received a certificate for each
Obligor, duly executed and delivered by a secretary or an assistant secretary of
such Obligor (or of the general partner of such Obligor, if applicable),
certifying as to (a) resolutions of such Obligor’s board of directors (or
equivalent governing body) authorizing, among other things, the execution,
delivery and performance by such Obligor of the Amendment and all related
documents (including any collateral and guaranty documents) to which such
Obligor is or will be a party, (b) the incumbency and signatures of the
representatives of such Obligor authorized to act on behalf of such Obligor with
respect to each Loan Document (including borrowing requests and other
administrative notices), and (c) the charter and bylaws (or equivalent
organizational documents) of such Obligor;

 

(h)          the Administrative Agent shall have received a certificate, duly
executed and delivered by the chief financial officer or chief accounting
officer of the Borrower, certifying that, as of the Section 3 Effective Date,
each of the Obligors is and, after giving effect to the transactions
contemplated by the Loan Documents, will be, Solvent;

 

(i)          there shall be no litigation, governmental, administrative or
judicial action, actual or threatened, that could reasonably be expected to
restrain, prevent or impose burdensome conditions on the transactions
contemplated by the Loan Documents;

 

(j)          the Administrative Agent shall have received (a) a consolidated
balance sheet of the Borrower and its Subsidiaries as of December 31, 2014,
which balance sheet shall not be materially inconsistent with the information
previously provided to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent and (b) the annual
financial and operational projections for the Borrower, by Fiscal Quarter, for
the twelve month period immediately following the Section 3 Effective Date
prepared in good faith based on available information and estimates determined
to be reasonable at the time such projections were prepared;

 

(k)          the Lenders shall have received a copy of the internal reserve
report concerning Oil and Gas Properties of the Borrower and its Subsidiaries,
prepared by the Borrower, dated as of December 31, 2014;

 

(l)          the Administrative Agent shall have received opinions addressed to
the Administrative Agent, each Lender, each Issuer and the Swing Line Lender
from counsel to the Obligors, addressing such customary matters as the
Administrative Agent shall reasonably request;

 

 -31--EXXI Tenth Amendment-

 

 

(m)          the Administrative Agent shall have received a fully executed copy
of the Intercreditor Agreement and the EXXI Intercreditor Agreement; provided,
that, for the avoidance of doubt, by delivery to the Administrative Agent of a
counterpart of this Amendment executed by a Lender, such Lender shall be deemed
to have agreed to and accepted the terms of such Intercreditor Agreement and
EXXI Intercreditor Agreement substantially in the forms attached hereto as
Exhibit A and Exhibit B, respectively (each with appropriate insertions);

 

(n)          the Administrative Agent shall have received a fully executed copy
of an amendment to the Intermediate Holdco Guaranty in form and substance
satisfactory to the Administrative Agent;

 

(o)          the Administrative Agent shall have received a fully executed copy
of the Intermediate Holdco Security Agreement in form and substance satisfactory
to the Administrative Agent;

 

(p)          the Administrative Agent shall have received, at least five
Business Days prior to the Section 3 Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act;

 

(q)          the Borrower and EPL shall have concurrently made payments of
principal on outstanding Loans such that after giving effect to such payments,
the aggregate Credit Extensions to Borrower and EPL, respectively, shall not
exceed $350,000,000 and $150,000,000, respectively; and

 

(r)          all legal matters and other due diligence in connection with the
Amendment and the other Loan Documents and the assets and properties of
Holdings, the Obligors and their respective Subsidiaries shall be satisfactory
to the Administrative Agent, and there shall have been furnished to the
Administrative Agent, at the Borrower’s expense, such agreements and other
documents, information and records with respect to Holdings, the Obligors and
their respective Subsidiaries in form, substance, scope and methodology
satisfactory to the Administrative Agent in its sole discretion, as the
Administrative Agent may reasonably have requested for that purpose.

 

Notwithstanding the foregoing, Section 3 of this Amendment shall not become
effective and the agreements in such Section 3 hereunder will be terminated
unless each of the foregoing conditions is satisfied (or waived in writing) on
or prior to March 15, 2015. In the event that Section 3 does not become
effective by March 15, 2015, the Borrowing Base shall be determined pursuant to
Section 2.8.3 of the Credit Agreement on or before April 1, 2015. For the
avoidance of doubt, the provisions of Section 2 shall become effective on the
date when the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, EPL, the Administrative Agent, the Issuers, the Swing
Line Lender and the Required Lenders.

 

 -32--EXXI Tenth Amendment-

 

 

Section 5.          Post Effective Date Conditions.     Within forty-five (45)
days following the date hereof or such later date as the Administrative Agent
shall agree to, the Borrower shall, and shall cause its Subsidiaries to, execute
and deliver deposit account control agreements satisfactory to the
Administrative Agent in favor of the Administrative Agent on behalf of the
Secured Parties with respect to all Deposit Accounts held by the Borrower and
its Subsidiaries and otherwise shall take such action as reasonably requested by
the Administrative Agent to amend and modify the Security Documents to reflect
the interest of the holders of the Liens under the Permitted Secured Debt
Documents (including the Intercreditor Agreement) and the relative priority of
such Liens in respect thereof, and otherwise to reflect any changes necessary or
appropriate under such Security Documents to reflect any change in the
Administrative Agent arising as set forth in Section 6 of this Amendment.

 

Section 6.          Waiver; Successor Administrative Agent. The Borrower and the
Required Lenders hereby waive the requirement in Section 9.4 of the Credit
Agreement that RBS, as Administrative Agent, provide thirty (30) days prior
notice of its resignation as Administrative Agent. In the event RBS resigns as
Administrative Agent, pursuant to and in accordance with the terms of Section
9.4 of the Credit Agreement, the Required Lenders appoint Wells Fargo Bank,
N.A., and Wells Fargo Bank, N.A. agrees to accept such appointment, as the
successor Administrative Agent under the Credit Agreement and the other Loan
Documents.

 

Section 7.          Representations and Warranties. Each of the Borrower and EPL
hereby represents and warrants that after giving effect to the amendments,
supplements and other modifications as provided in Sections 2, 3 and 5 hereof:

 

(a)          the representations and warranties of the Obligors contained in the
Loan Documents are true and correct in all material respects (except for
representations and warranties which are qualified by a materiality qualifier,
which shall be true and correct in all respects), other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects (except for
representations and warranties which are qualified by a materiality qualifier,
which shall be true and correct in all respects) as of such earlier date;

 

(b)          the execution, delivery and performance by the Borrower, EPL and
each other Obligor of this Amendment and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Amendment, along with the Credit Agreement as amended hereby and the other
Loan Documents, constitutes the legal, valid and binding obligation of each
Obligor a party thereto enforceable against them in accordance with its terms,
except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;

 

(c)          neither the execution, delivery and performance of this Amendment
by the Borrower, EPL and each other Obligor, the performance by them of the
Credit Agreement as amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;

 

 -33--EXXI Tenth Amendment-

 

 

(d)          no consents, licenses or approvals are required in connection with
the execution, delivery and performance by any Obligor or the validity against
each Obligor of the Loan Documents to which it is a party;

 

(e)          no Material Adverse Effect has occurred since June 30, 2014;

 

(f)          to the knowledge of Borrower and its Subsidiaries, there exists no
litigation, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
burdensome conditions on the transactions contemplated by the Loan Documents;
and

 

(g)          no Default, Event of Default, Borrowing Base Deficiency or EPL
Borrowing Base Deficiency has occurred and is continuing.

 

Section 8.          Loan Document; Ratification.

 

(a)          This Amendment is a Loan Document.

 

(b)          The Borrower, EPL and each other Obligor hereby ratifies, approves
and confirms in every respect all the terms, provisions, conditions and
obligations of the Credit Agreement as amended hereby and each of the other Loan
Documents including without limitation all Mortgages, Security Agreements,
Guaranties, Control Agreements and other Security Documents, to which it is a
party.

 

Section 9.          Costs and Expenses. As provided in Section 10.3 of the
Credit Agreement, the Borrower and EPL agree to reimburse Administrative Agent
for all fees, costs, and expenses, including the reasonable fees, costs, and
expenses of counsel or other advisors for advice, assistance, or other
representation, in connection with this Amendment and any other agreements,
documents, instruments, releases, terminations or other collateral instruments
delivered by the Administrative Agent in connection with this Amendment.

 

Section 10.         GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

 

 -34--EXXI Tenth Amendment-

 

 

Section 11.         Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 12.         Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 13.         No Waiver. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any Default of the Borrower, EPL or
any other Obligor or any right, power or remedy of the Administrative Agent or
the other Secured Parties under any of the Loan Documents, nor constitute a
waiver of (or consent to departure from) any terms, provisions, covenants,
warranties or agreements of any of the Loan Documents. The parties hereto
reserve the right to exercise any rights and remedies available to them in
connection with any present or future breaches or defaults with respect to the
Credit Agreement or any other provision of any Loan Document.

 

Section 14.         Successors and Assigns. This Amendment shall be binding upon
the Borrower, EPL and their respective successors and permitted assigns and
shall inure, together with all rights and remedies of each Secured Party
hereunder, to the benefit of each Secured Party and the respective successors,
transferees and assigns.

 

Section 15.         Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 -35--EXXI Tenth Amendment-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  ENERGY XXI GULF COAST, INC.         By: /s/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President

 

 Annex I – Page 1-EXXI Tenth Amendment-

 

 

  EPL OIL & GAS, INC.         By: /s/ Antonio de Pinho     Name:  Antonio de
Pinho     Title:  President

 Annex I – Page 2-EXXI Tenth Amendment-

 

 

  THE ROYAL BANK OF SCOTLAND plc, as the Administrative Agent, an Issuer and a
Lender         By: /s/ Matthew Main     Name:  Matthew Main    
Title:  Authorised Signatory

 

 Annex I – Page 3-EXXI Tenth Amendment-

 

 

  WELLS FARGO BANK, N.A., as an Issuer and Lender         By: /s/ Patrick J.
Fults     Name:  Patrick J. Fults     Title:  Director

 

 Annex I – Page 4-EXXI Tenth Amendment-

 

 

  AMEGY BANK NATIONAL ASSOCIATION, as Lender         By: /s/ G. Scott Collins  
  Name:  G. Scott Collins     Title:  Senior Vice President

 

 Annex I – Page 5-EXXI Tenth Amendment-

 

 

  THE BANK OF NOVA SCOTIA, as Lender         By: /s/ Terry Donovan    
Name:  Terry Donovan     Title:  Managing Director         SCOTIABANC INC., as
Lender         By: /s/ J.F. Todd     Name:  J.F. Todd     Title:  Managing
Director

 

 Annex I – Page 6-EXXI Tenth Amendment-

 

 

  TORONTO DOMINION (TEXAS) LLC, as Lender         By: /s/ Masood Fikree    
Name:  Masood Fikree     Title:  Authorized Signatory

 

 Annex I – Page 7-EXXI Tenth Amendment-

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender         By: /s/ Nancy M. Mak    
Name:  Nancy M. Mak     Title:  Senior Vice President

 

 Annex I – Page 8-EXXI Tenth Amendment-

 

 

  NATIXIS, New York Branch, as Lender         By: /s/ Justin Bellamy    
Name:  Justin Bellamy     Title:  Director         By: /s/ Stuart Murray    
Name:  Stuart Murray     Title:  Managing Director

 

 Annex I – Page 9-EXXI Tenth Amendment-

 

 

  BARCLAYS BANK PLC, as Lender         By: /s/ Marguerite Sutton    
Name:  Marguerite Sutton     Title:  Vice President

 

 Annex I – Page 10-EXXI Tenth Amendment-

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender         By: /s/ Nupur Kumar
    Name:  Nupur Kumar     Title:  Authorized Signatory         By: /s/ Karim
Rahimtoola     Name:  Karim Rahimtoola     Title:  Authorized Signatory

 

 Annex I – Page 11-EXXI Tenth Amendment-

 

 

  ING CAPITAL LLC, as Lender         By: /s/ Charles Hall     Name:  Charles
Hall     Title:  Managing Director         By: /s/ Juli Bieser     Name:  Juli
Bieser     Title:  Director

 

 Annex I – Page 12-EXXI Tenth Amendment-

 

 

  REGIONS BANK, as Lender and as Swing Line Lender         By: /s/ Kelly L.
Elmore III     Name:  Kelly L. Elmore III     Title:  Senior Vice President

 

 Annex I – Page 13-EXXI Tenth Amendment-

 

 

  CITIBANK, N.A., as Lender         By: /s/ Peter Kardos     Name:  Peter Kardos
    Title:  Vice President

 

 Annex I – Page 14-EXXI Tenth Amendment-

 

 

  UBS AG, STAMFORD BRANCH, as Issuer and Lender         By: /s/ Darlene Arias  
  Name:  Darlene Arias     Title:  Director         By: /s/ Houssem Daly    
Name:  Houssem Daly     Title:  Associate Director

 

 Annex I – Page 15-EXXI Tenth Amendment-

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Lender         By: /s/ Michael Winters  
  Name:  Michael Winters     Title:  Vice President         By: /s/ Kirk L.
Tashjian     Name:  Kirk L. Tashjian     Title:  Director

 

 Annex I – Page 16-EXXI Tenth Amendment-

 

 

  COMMONWEALTH BANK OF AUSTRALIA, as Lender         By: /s/ Sanjay Remond    
Name:  Sanjay Remond     Title:  Director

 

 Annex I – Page 17-EXXI Tenth Amendment-

 

 

  COMERICA BANK, as Lender         By: /s/ Jeffery Treadway     Name:  Jeffery
Treadway     Title:  Senior Vice President

 

 Annex I – Page 18-EXXI Tenth Amendment-

 

 

  FIFTH THIRD BANK, as Lender         By: /s/ Helen Wiggins     Name:  Helen
Wiggins     Title:  Assistant Vice President

 

 Annex I – Page 19-EXXI Tenth Amendment-

 

 

  ABN AMRO CAPITAL USA LLC, as Lender         By: /s/ David Montgomery    
Name:  David Montgomery     Title:  Executive Director         By: /s/ Darrell
Holley     Name:  Darrell Holley     Title:  Managing Director

 

 Annex I – Page 20-EXXI Tenth Amendment-

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as Lender         By: /s/ Masaki Sone    
Name:  Masaki Sone     Title:  Managing Director

 

 Annex I – Page 21-EXXI Tenth Amendment-

 

 

  KEYBANK NATIONAL ASSOCIATION, as Lender         By: /s/ George E. McKean    
Name:  George E. McKean     Title:  Senior Vice President

 

 Annex I – Page 22-EXXI Tenth Amendment-

 

 

  SANTANDER BANK, N.A., as Lender         By: /s/ Puiki Lok     Name:  Puiki Lok
    Title:  Vice President         By: /s/ Jason Hill     Name:  Jason Hill    
Title:  Senior Vice President

 

 Annex I – Page 23-EXXI Tenth Amendment-

 

 

  WHITNEY BANK, as Lender         By: /s/ David E. Sisler     Name:  David E.
Sisler     Title:  Senior Vice President

 

 Annex I – Page 24-EXXI Tenth Amendment-

 

 

  CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender         By: /s/
Trudy Nelson     Name:  Trudy Nelson     Title:  Authorized Signatory        
By: /s/ William M. Reid     Name:  William M. Reid     Title:  Authorized
Signatory

 

 Annex I – Page 25-EXXI Tenth Amendment-

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender         By: /s/
Sharada Manne     Name:  Sharada Manne     Title:  Managing Director         By:
/s/ Michael Willis     Name:  Michael Willis     Title:  Managing Director

 

 Annex I – Page 26-EXXI Tenth Amendment-

 

 

  IBERIABANK, as Lender         By: /s/ W. Bryan Chapman     Name:  W. Bryan
Chapman     Title:  Executive Vice President

 

 Annex I – Page 27-EXXI Tenth Amendment-

 

 

  PNC BANK, NATIONAL ASSOCIATION, as Lender         By: /s/ Sandra Aultman    
Name:  Sandra Aultman     Title:  Managing Director

 

 Annex I – Page 28-EXXI Tenth Amendment-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:       ENERGY XXI
GOM, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI TEXAS ONSHORE, LLC         By: /s/ Antonio
de Pinho     Name:  Antonio de Pinho     Title:  President         ENERGY XXI
ONSHORE, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY XXI PIPELINE, LLC         By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President

 

 Annex I – Page 29-EXXI Tenth Amendment-

 

 

  ENERGY XXI LEASEHOLD, LLC         By: /s/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President         ENERGY XXI PIPELINE II, LLC         By:
/s/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President        
MS ONSHORE, LLC         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         EPL PIPELINE, L.L.C.         By: /s/ Antonio de Pinho
    Name:  Antonio de Pinho     Title:  President         NIGHTHAWK, L.L.C.    
    By: /s/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President

 

 Annex I – Page 30-EXXI Tenth Amendment-

 

 

  EPL OF LOUISIANA, L.L.C.         By: /s/ Antonio de Pinho     Name:  Antonio
de Pinho     Title:  President         DELAWARE EPL OF TEXAS, LLC         By:
/s/ Antonio de Pinho     Name:  Antonio de Pinho     Title:  President        
ANGLO-SUISSE OFFSHORE PIPELINE   PARTNERS, LLC         By: /s/ Antonio de Pinho
    Name:  Antonio de Pinho     Title:  President         EPL PIONEER HOUSTON,
INC.         By: /s/ Antonio de Pinho     Name:  Antonio de Pinho    
Title:  President         ENERGY PARTNERS, LTD., LLC         By: /s/ Antonio de
Pinho     Name:  Antonio de Pinho     Title:  President

 

 Annex I – Page 31-EXXI Tenth Amendment-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE CREDIT
AGREEMENT:       ENERGY XXI USA, INC.         By: /s/ Antonio de Pinho    
Name:  Antonio de Pinho     Title:  President

 

 Annex I – Page 32-EXXI Tenth Amendment-

 